705 S.E.2d 392 (2011)
Redale BARBOUR
v.
WELLS FARGO BANK, N.A., Merger to Wells Fargo Mortgage, Inc., and Purchaser, Fannie Mae, Brock & Scott, PLLC, Substitute Trustee.
No. 47P11-1.
Supreme Court of North Carolina.
January 31, 2011.
Redale Barbour, for Barbour, Redale.

ORDER
Upon consideration of the petition filed by Plaintiff on the 28th of January 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in Conference this the 31st of January 2011."